DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/178,558 for a FRAME APPARATUS, filed on 2/18/2021.  This correspondence is in response to applicant's reply filed on 5/20/2022.  Claims 1-14 and 18-20 are pending.  Claims 12 and 18 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the limitation regarding “the slot” however, there are several references to various slots set forth in the claims and therefore it is unknown to which slot the term “the slot” refers.  Appropriate clarification is requested.  Claim 7 is requested for the same reason as dependent on claim 6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Pay. 6,634,127).
Regarding claim 1, Bauer teaches a frame apparatus for displaying an article, the frame apparatus comprising: a support structure comprising a rear surface; a plurality of slots located on the rear surface of the support structure, the plurality of slots comprising: a first slot that is elongated along a first axis; a second slot that is elongated along the first axis, the second slot being spaced apart from the first slot by a gap that is defined by a portion of the rear surface of the support structure that is located along the first axis and is free of a slot so that the second slot is not continuous with the first slot; and a third slot that is elongated along a second axis that is parallel to and spaced apart from the first axis, at least a portion of the third slot being aligned with the gap between the first and second slots; and at least one hanging element slidably coupled to the support structure within one of the plurality of slots, the at least one hanging element (6, as all clamps are made the same; col. 2, lines 61-62) comprising a mounting portion (24) for hanging the support structure from a support surface.




    PNG
    media_image1.png
    415
    446
    media_image1.png
    Greyscale


[AltContent: textbox (2nd end)][AltContent: arrow]

[AltContent: textbox (1st end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd slot)]

[AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow]
[AltContent: textbox (2nd end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st slot)][AltContent: arrow]


[AltContent: textbox (1st end)]
[AltContent: textbox (hanging element)][AltContent: textbox (3rd slot)]



Regarding claim 2, Bauer teaches the apparatus of claim 1 wherein the hanging element is slidable within the one of the plurality of slots along a respective one of the first and second axes while remaining coupled to the support structure, and wherein when the hanging element is slidably coupled to the support structure within the first slot, the hanging element is prevented from sliding into the second slot without first being detached from the support structure.
Regarding claim 4, Bauer teaches the apparatus of claim 1 wherein the third slot is aligned with each of the first and second slots and with the gap between the first and second slots so that a third axis that is perpendicular to the first and second axes intersects the third slot and the first slot, a fourth axis that is perpendicular to the first and second axes intersects the third slot and the second slot, and a fifth axis that is perpendicular to the first and second axes intersects the third slot and the gap.
Regarding claim 6, as best understood, Bauer teaches the apparatus of claim 1 wherein the first slot extends from a first end to a second end in a direction of the first axis and wherein the second slot extends from a first end to a second end in the direction of the first axis, wherein the first end of the first slot is adjacent to and spaced apart from a first lateral edge of the support structure, wherein the second end of the second slot is adjacent to and spaced apart from a second lateral edge of the support structure, and wherein the second end of the first slot and the first end of the second slot are spaced apart by the gap that is free of the slot.
Regarding claim 7, as best understood, Bauer teaches the apparatus of claim 6 wherein when the at least one hanging element is slidably coupled to the support structure within the first slot, the at least one hanging element is permitted to slide side-to-side in the direction of the first axis from the first end of the first slot to the second end of the first slot and is prevented from sliding into the second slot without first detaching the at least one hanging element from the support structure.
Allowable Subject Matter
Claims 13, 14, 19 and 20 are allowed.
Claims 3, 5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 6, 2022